Citation Nr: 0206863	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99- 11 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1996, for the grant of service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945 and from December 1951 to May 1971.  He died on 
January 9, 1985.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for the cause 
of the veteran's death, effective October 23 1996.  


FINDINGS OF FACT

1.  Any duty of VA to notify and assist the appellant has 
been satisfied.

2.  The veteran died in January 1985.  The death certificate 
lists the cause of death as cardiac arrest due to oat cell 
lung carcinoma of the lung.  

3.  The veteran served in Vietnam during the Vietnam era.  

4.  The appellant did not perfect an appeal of the RO's March 
1989 denial of her claim for service connection for the cause 
of the veteran's death.  

5.  By a regulation effective June 9, 1994, lung cancer was 
added to the list of diseases for which service connection 
could be established on a presumptive basis due to exposure 
to herbicide agents in Vietnam. 

6.  On October 23, 1997, the RO received the appellant's 
subsequent informal claim for dependency and indemnity 
compensation (DIC) based on entitlement to service connection 
for the cause of the veteran's death.  

7.  In a June 1998 rating decision, the RO awarded service 
connection for the cause of the veteran's death on a 
presumptive basis, effective from October 23, 1996. 


CONCLUSION OF LAW

An effective date earlier than October 23, 1996, for service 
connection for the cause of the veteran's death is not 
warranted. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.114, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records reflect that his 
active service included an assignment in Vietnam during the 
Vietnam War.  He died in January 1985.  His death certificate 
lists the cause of death as cardiac arrest due to oat cell 
lung carcinoma of the lung.  

In January 1985, the appellant filed an application for 
burial benefits (VA Form 21-530).  The RO accepted this as a 
claim for service connection for cause of death and denied 
this claim in a July 1985 rating decision.  The appellant 
appealed and in a September 1986 decision, the Board denied 
service connection for the cause of death on a direct basis 
and as secondary to a service-connected disability.  

The appellant filed an application to reopen her claim for 
service connection for the cause of the veteran's death in 
February 1989, and submitted additional evidence in support 
of this claim.  The RO denied her claim in a March 1989 
rating decision and sent notice to the appellant on March 27, 
1989.  The appellant filed a notice of disagreement, but did 
not submit a substantive appeal to perfect her appeal after 
the RO furnished a statement of the case in June 1989.  

Between June 1989 and October 1997 the appellant did not 
submit any correspondence to the RO.  

On February 6, 1991, The Agent Orange Act of 1991, Public Law 
No. 102-4, codified at 38 U.S.C.A. § 1116 (West 1991) went 
into effect.  On June 9, 1994 the law was amended to allow 
service connection to be awarded for respiratory cancer in 
veterans who have been exposed to Agent Orange.  

On October 23, 1997, the appellant submitted an informal 
claim for widow's pension and/or DIC benefits.  In a June 
1998 rating decision, the RO granted service connection for 
cause of death on a presumptive basis, based on exposure to 
Agent Orange and assigned an effective date of October 23, 
1996.  


Pertinent Laws

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2001).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The effective date of an award of service connection for 
cause of death which occurred after separation from service 
will be the first day of the month in which the veteran's 
death occurred if a claim is received within 1 year after the 
date of death; otherwise, date of receipt of claim.  38 
U.S.C.A. § 5110(d) (West 1991); 38 C.F.R. § 3.400(c) (2) 
(2001).

Regulations further provide that, unless specifically 
provided otherwise, the effective date of an award of 
compensation based on a claim which has been reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of the 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii), (r).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114(a).  

The provisions of 38 C.F.R. § 3.114 (2001) apply both to 
original and reopened claims.  Specifically, the effective 
dates of awards under 38 C.F.R. § 3.114 are assigned as 
follows:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

38 C.F.R. § 3.114(a).

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116 (West 1991) and effective on February 
6, 1991, liberalized the requirements for a grant of service 
connection in specific cases.  The law established a 
presumption of service connection for certain diseases 
associated with exposure to certain herbicide agents.  
Diseases deemed to be associated with exposure to certain 
herbicide agents were expanded to include respiratory cancer 
as of June 9, 1994.  See 59 Fed. Reg. 29,723 (June 9, 1994); 
Veterans' Benefits Improvement Act of 1994, Pub. L. No. 103-
446, 108 Stat. 4645 (Nov. 2, 1994).  Thereafter, the 
provisions of 38 C.F.R. § 3.309(e) state that, if a veteran 
was exposed to a herbicide agent during active service, 
certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The list 
of diseases currently includes respiratory cancer, including 
cancer of the lung.  38 C.F.R. § 3.309(e).  

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The RO has provided the appellant with a copy of the rating 
decision on appeal, a statement of the case, and a 
supplemental statement of the case containing the relevant 
laws and regulations, including the new regulations 
pertaining to duty to assist, and it is concluded that any 
duty to notify and assist in this case as been met.

Analysis

The appellant first filed a claim for service connection 
based on cause of death in January 1985.  Her claim was 
denied by the RO in July 1985 and she appealed to the Board.  
The Board denied the claim in a final decision dated in 
September 1986.  38 U.S.C.A. § 7104 (West 1991) (formerly 
38 U.S.C.A. § 4004); 38 C.F.R. §§ 20.1100, 20.1104 (2001) 
(formerly 38 C.F.R. §§ 19.104 (a), 19.193).  

The appellant filed another claim for entitlement to service 
connection for cause of death in February 1989.  The RO 
denied that claim in March 1989.  Inasmuch as the appellant 
failed to perfect an appeal of the March 1989 RO rating 
decision, that decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 U.S.C.A. § 4005(c)); 38 C.F.R. § 
20.1103 (2001) (formerly 38 C.F.R. § 19.192).  Subsequent to 
that denial and prior to October 23, 1997, the appellant did 
not submit any communication to the RO that could reasonably 
be construed as a claim for DIC benefits based on service 
connection for the cause of the veteran's death.  

Both of the prior denials predated the enactment of the Agent 
Orange Act in 1991 and the June 9, 1994, amendment which 
added lung cancer to the list of diseases presumed to be 
secondary to Agent Orange exposure.  See 59 Fed. Reg. 29,723 
(June 9, 1994); Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, 108 Stat. 4645 (Nov. 2, 1994).  The 
enactment of the Agent Orange Act, which established a 
presumption of service connection for certain diseases 
associated with exposure to certain herbicide agents, and the 
subsequent addition of lung cancer as such a presumptive 
disease constituted a "liberalizing VA issue" for purposes of 
38 C.F.R. § 3.114(a).

In this matter, where service connection was granted for the 
veteran's death from lung cancer as secondary to Agent Orange 
exposure, an effective date prior to the date of claim cannot 
be assigned under 38 C.F.R. § 3.114(a) unless the claimant 
met all eligibility criteria for the liberalized benefit on 
June 9, 1994, the effective date of the regulatory amendment 
adding the respiratory cancer as a presumptive disease, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. Reg. 63604 
(1997).  The evidence showing that the veteran was exposed to 
Agent Orange during active service and subsequently died of 
lung cancer in January 1985 is undisputed.  There is also no 
dispute that the appellant was his wife at the time of his 
death, and thereafter remained unmarried.  The appellant 
therefore met the criteria for the liberalized benefit as of 
June 9, 1994.  

Based on the above described facts, the earliest possible 
date of entitlement to service connection for the cause of 
the veteran's death from lung cancer is June 9, 1994, the 
effective date of the liberalizing law on which entitlement 
to service connection was based.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114(a).  However, VA did not review the claim on 
its own initiative within one year of the effective date of 
the applicable changes to the law, nor did the appellant 
submit any correspondence within one year of the effective 
date of the change that could reasonably be construed as a 
request for review of the claim.  The VA reviewed the claim 
at the request of the appellant on receipt of an informal 
claim on October 23, 1997, more than three years after the 
effective date of the applicable change.  Therefore, benefits 
are only authorized for a period of one year prior to the 
date of the claim, or July 23, 1996, the effective date 
currently assigned by the RO.  38 C.F.R. § 3.114(a)(3).







ORDER

An effective date earlier than October 23, 1996, for service 
connection for the cause of the veteran's death is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

